UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-4504


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL MAKALOU,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:11-cr-00489-JCC-1)


Submitted:   March 14, 2013                 Decided:   April 3, 2013


Before DUNCAN, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry Coburn, COBURN & GREENBAUM, PLLC, Washington, D.C., for
Appellant. Neil H. MacBride, United States Attorney, Rebeca H.
Bellows, Assistant United States Attorney, Alexandria, Virginia;
Lanny A. Breuer, Assistant Attorney General, Sarah Chang, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael        Makalou    appeals        his   conviction      for   assault

with a deadly weapon under 18 U.S.C. § 113(a)(3) (2006).                               On

appeal, Makalou argues that the evidence was insufficient to

support his conviction and that the district court abused its

discretion when it denied his motions for a new trial.                                  We

affirm.

            This court reviews the denial of a Fed. R. Crim. P. 29

motion de novo.          United States v. Lawing, 703 F.3d 229, 239 (4th

Cir. 2012).          When a Rule 29 motion is based on a claim of

insufficient evidence, the verdict must be sustained “if there

is substantial evidence, viewed in the light most favorable to

the government, to support it.”                     Id. (internal quotation marks

omitted).           We   will   not    weigh        evidence     or    review    witness

credibility.         United States v. Wilson, 118 F.3d 228, 234 (4th

Cir. 1997).

            The      government       was   required       to    prove    that   Makalou

committed an assault with a deadly weapon with the intent to

cause bodily harm.          See 18 U.S.C. § 113(a)(3); United States v.

Sturgis, 48 F.3d 784, 786 (4th Cir. 1995).                        The district court

found credible the testimony of the victim, an examining doctor,

a neighbor, and several federal agents.                         Taking the view most

favorable      to    the    government,      the      evidence        established     each

element   of    the      offense   beyond       a    reasonable       doubt.     We   thus

                                            2
reject Makalou’s challenge to the sufficiency of the evidence.

See Lawing, 703 F.3d at 240.

               A     district         court      may    grant        a     new       trial    on     a

defendant’s motion “if the interest of justice so requires.”

Fed.     R.        Crim.   P.      33(a).         Rule       33    motions           are     granted

“sparingly[] and . . . only when the evidence weighs heavily

against the verdict.”                 United States v. Chong Lam, 677 F.3d 190,

203 (4th Cir. 2012) (internal quotation marks omitted).                                            Our

review        of     the    district         court’s        denial        is     for    abuse       of

discretion.          United States v. Moore,                      F.3d           ,         , 2013 WL
765746, at *4 (4th Cir. Mar. 1, 2013).

               After a complete review of the record, we conclude

that Makalou did not present sufficient grounds for which the

district       court       could      grant      him    a    new     trial.            See    United

States v. Custis, 988 F.2d 1355, 1359 (4th Cir. 1993) (“This

circuit       has    emphasized          that    new    evidence         going       only    to    the

credibility of a witness does not generally warrant the granting

of   a   new       trial.”);       see    also    Moore,       2013 WL 765746,      at   *4

(setting forth five factors that district courts consider when

evaluating          motion      for    new      trial    based       on    newly        discovered

evidence).           We therefore conclude that the district court did

not abuse its discretion in denying the motions for a new trial.

               Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

                                                  3
legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4